FILED
3/10/2015 3:17:35 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Cecilia Barbosa


                                            CAUSE NO. 2014-CI-06284

              SANDRA SCHROEDER AND               §                         IN THE DISTRICT COURT
                                                                                         FILED IN
              DUANE J. RAMOS, INDIVIDUALLY AND   §                                4th COURT OF APPEALS
              AS ALL HEIRS TO THE ESTATE OF      §                                 SAN ANTONIO, TEXAS
              SYLVIA RAMOS, DECEASED             §                               03/12/2015 10:40:20 AM
                                                 §                                  KEITH E. HOTTLE
              VS.                                §                                        Clerk
                                                 §                         288TH JUDICIAL DISTRICT
              PM MANAGEMENT – WINDCREST NC, §
              LLC D/B/A TRISUN CARE CENTER       §
              WINDCREST, GERALD HARRINGTON, §
              M.D., SETTERS MEDICAL GROUP, P.A., §
              RUDOLFO ZARATE, M.D. AND ZARATE §
              MEDICAL GROUP, P.A.                §                          BEXAR COUNTY, TEXAS

                         DEFENDANT GERALD HARRINGTON, M.D.’S NOTICE OF APPEAL

              TO THE HONORABLE JUDGE OF SAID COURT:

                       COMES NOW GERALD HARRINGTON, M.D., a Defendant in the above-entitled

              and numbered cause, and files this his Notice of Appeal, pursuant to Rule 25 of the Texas

              Rules of Appellate Procedure and Section 51.014(a)(9) of the Texas Civil Practice &

              Remedies Code, to appeal the Court’s order denying Defendant Gerald Harrington, M.D.’s

              Motion for Dismissal Pursuant to Section 74.351 of the Texas Civil Practice and Remedies

              Code, and for such notice would respectfully show unto the Clerk the following:

                                                          I.

                                                NOTICE OF APPEAL

                       Notice is hereby given by Defendant Gerald Harrington, M.D. that he desires to

              appeal the trial court’s order denying Defendant Gerald Harrington, M.D.’s Motion for

              Dismissal Pursuant to Section 74.351 of the Texas Civil Practice and Remedies Code,

              entered by the 288th Judicial District Court, Bexar County, Texas in Cause No. 2014-CI-

              06284, styled Sandra Schroeder and Duane J. Ramos, Individually and as all Heirs to the
Estate of Sylvia Ramos, Deceased v. PM Management - Windcrest NC, LLC d/b/a Trisun

Care Center Windcrest, Gerald Harrington, M.D., Setters Medical Group, P.A., Rudolfo

Zarate, M.D. and Zarate Medical Group, P.A.. Such order denying Defendant Gerald

Harrington, M.D.’s motion for dismissal was entered Court on March 9, 2015.

             Defendant Gerald Harrington, M.D. now desires to appeal the above-noted order,

denying his motion for dismissal, to the Fourth Court of Appeals in San Antonio, Texas.

             The appeal of this denial is an accelerated appeal.

             WHEREFORE, PREMISES CONSIDERED, Defendant GERALD HARRINGTON,

M.D. respectfully requests that the Clerk and all parties take notice of this appeal.

                                                                                 Respectfully submitted,

                                                                                 HOLE & ALVAREZ, L.L.P.
                                                                                 P. O. Box 720547
                                                                                 McAllen, Texas 78504-0547
                                                                                 Telephone: (956) 631-2891
                                                                                 Telecopier: (956) 631-2415
                                                                                 E-Mail:      Mail@HoleAlvarez.com


                                                                                 By:          /s/ Ronald G. Hole
                                                                                              Ronald G. Hole
                                                                                              State Bar No. 09834200

                                                                                              ATTORNEYS FOR DEFENDANT
                                                                                              GERALD HARRINGTON, M.D.




D E FE N D A N T G E R A LD H A R R IN G T O N , M.D .’S N O T IC E O F AP P E A L - PA G E 2 O F 3
                                                          CERTIFICATE OF SERVICE

      I, Ronald G. Hole, hereby certify that a true and correct copy of the above Notice of
Appeal has, on this the 10th day of March 2015, been served via electronic transfer
through an online filing service, to the following counsel of record:

Attorneys for Plaintiffs
E-MAIL: Michaelm@maloneylawgroup.com
Mr. Michael D. Maloney
E-MAIL: Ericam@maloneylawgroup.com
Ms. Erica O. Maloney
E-MAIL: Byron@maloneylawgroup.com
Mr. Byron B. Miller
Law Offices of Pat Maloney, PC
322 W. Woodlawn Ave.,
San Antonio, Texas 78212

Attorney for Defendants
PM Management – Windcrest NC, LLC
d/b/a Trisun Care Center Windcrest
Ms. Emily J. Davenport
Kemp Smith, LLP
816 Congress Avenue, Suite 1260
Austin, Texas 78702-2443
E-Mail: edavenport@kempsmith.com

Attorneys for Defendant
Setters Medical Group, P.A.
Mr. W. Richard Wagner
Wagner & Cario, LLP
7705 Broadway
San Antonio, Texas 78209
E-Mail: rwagner@wagnercario.com

Attorneys for Defendants
Rodolfo Zarate, M.D. and
Zarate Medical Group, P.A.
Ms. Lisa A. Rocheleau
Boone, Rocheleau & Rodriguez, P.L.L.C.
10101 Reunion Place, Suite 600
San Antonio, Texas 78209
E-Mail: lrocheleau@br-lawfirm.com
                                                                                              /s/ Ronald G. Hole
BCC:RAM-HAR\PLD                                                                               Ronald G. Hole

D E FE N D A N T G E R A LD H A R R IN G T O N , M.D .’S N O T IC E O F AP P E A L - PA G E 3 O F 3